623 F.2d 484
105 L.R.R.M. (BNA) 2495, 89 Lab.Cas.  P 12,308
DOMINION TOOL AND DIE COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1187.
United States Court of Appeals,Sixth Circuit.
June 26, 1980.

Anthony B. Meisner, Weisberg & Meisner, Clifford B. Walkon, Southfield, Mich., for petitioner.
Elliott Moore, Allison W. Brown, Jr., Deputy Associate Gen. Counsel, Michael F. Messitte, John S. Irving, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for respondent.
Before LIVELY, KEITH and JONES, Circuit Judges.

ORDER

1
Dominion Tool and Die Company petitions for review of an order of the National Labor Relations Board finding a violation of Section 8(a)(5) and (1) for its refusal to bargain with a certified union.  The Board has filed a cross application for enforcement of its order.  The Board's decision is reported at 225 N.L.R.B. No. 12.


2
Dominion concedes that the union was not involved in any illegal activities prior to the representation election, but contends conduct of employees who were union adherents destroyed the laboratory conditions required for a representation election.


3
A hearing was held on the objections of Dominion to the election.  The administrative law judge filed a comprehensive opinion in which she dealt with each of the objections.


4
Upon consideration of the entire record together with the briefs and oral arguments of counsel the court concludes that the Board did not abuse its discretion in determining to certify the union and not to set aside the election.  The findings of the administrative law judge are supported by substantial evidence and there were no errors in evidentiary rulings which require further proceedings.


5
Accordingly, the petition for review is denied and the order of the Board is enforced.